Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 8/17/2022. The changes and remarks disclosed therein have been considered. Claims 1, 2, 4, 5, 8, 9, 11, 13, 14, 16, 18 and 19 have been amended. Therefore, claims 1-20 remain pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is NAM (US 20170069390 Al).
NAM discloses a memory cell region includes a plurality of blocks, each block including a plurality of NAND strings. A control logic divides the plurality of blocks into a plurality of block regions based on a smaller distance of a first distance with respect to a first edge of the memory cell region and a second distance with respect to a second edge of the memory cell region and controls an operation performed on the memory cell region using a plurality of bias sets of operation parameters for the operation. Each bias set is associated with one of the block regions.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: based upon the determined location of the target memory cell: calculating  an adjusted read biasing voltage equal to a first incremental offset voltage added to the default read biasing voltage value with respect to each program state; and calculating  an adjusted verify biasing voltage equal to a second incremental offset voltage added to the default verify biasing voltage value with respect to each program state.
Regarding independent claim 11 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: calculate an adjusted read biasing voltage equal to a first incremental offset voltage added to the default read biasing voltage value with respect to each program state; and calculate an adjusted verify biasing voltage equal to a second incremental offset voltage added to the default verify biasing voltage value with respect to each program state.
Regarding independent claim 16 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: calculating  an adjusted read biasing voltage equal to a first incremental offset voltage added to the default read biasing voltage value with respect to each program state; and calculating  an adjusted verify biasing voltage equal to a second incremental offset voltage added to the default verify biasing voltage value with respect to each program state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824